Election/Restrictions
This application is in condition for allowance except for the presence of claims 23, 26, 30-32, 35, 36 and 43 directed to an invention non-elected without traverse.  Accordingly, claims 23, 26, 30-32, 35, 36 and 43 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites a system with several components and the details of how they are related to each other. Use of “docking devices,” needles, “therapeutic elements,” and generators are common in the art, as discussed over the course of prosecution. Further, “locks” that limit movement of some part of a device relative to another are also common (see e.g. the Hoey reference cited in the previous rejection of claim 3). However, the presently claimed invention recites a series of elements and relationships that are not taught or suggested by the prior art. Regarding the different angles of the needle, changing the angle of a needle is fairly common in the art. See for example figures 17-19 of US 5,558,673 to Edwards and figures 8 and 9 of US 5,366,490, also to Edwards. However, neither of these references disclose that the locking mechanism is at the proximal end of the device. Further, they also do not show most of the other claimed features, and there appears to be no reason to attempt to modify references already cited with the features of the Edwards references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794